On Rehearing
PER CURIAM.
A rehearing having been granted in this cause and the case having been further considered upon the record and upon briefs and argument of counsel for the respective parties; it is thereupon ordered and adjudged by the Court that the Per Curiam Opinion of June 29, 1954 be and it is hereby adhered to on rehearing.
SEBRING, MATHEWS and DREW, JJ., concur.
BARNS, J., concurs specially.
HOBSON, J., dissents.
TERRELL, Acting C. J., and THOMAS, J., concur in dissent of HOBSON, J.